Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  July 7, 2017                                                                      Stephen J. Markman,
                                                                                               Chief Justice

  152655                                                                                  Brian K. Zahra
                                                                                  Bridget M. McCormack
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                           Joan L. Larsen
                                                                                        Kurtis T. Wilder,
  In re MARDIGIAN Estate                                                                            Justices
  _________________________________________
  MARK S. PAPAZIAN, Executor for the Estate of
  ROBERT DOUGLAS MARDIGIAN,
            Appellee,
  v                                                      SC: 152655
                                                         COA: 319023
                                                         Charlevoix Probate Ct:
  MELISSA GOLDBERG, SUSAN V. LUCKEN,                           12-011738-DE
  NANCY VARBEDIAN, EDWARD                                      12-011765-TV
  MARDIGIAN, GRANT MARDIGIAN, and
  MATTHEW MARDIGIAN,
           Appellants,
  and
  JP MORGAN CHASE BANK, NA,
           Appellee.

  _________________________________________/

          On January 10, 2017, the Court heard oral argument on the application for leave to
  appeal the October 8, 2015 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is GRANTED. The parties shall include among
  the issues to be briefed: (1) whether the rebuttable presumption of undue influence set
  forth in In re Powers Estate, 375 Mich. 150 (1965), when used as a means to determine
  the testator’s intent, is a workable rule that sufficiently protects the testator when the
  testator’s lawyer violates MRPC 1.8(c); (2) whether this Court’s adoption of MRPC
  1.8(c) warrants overruling In re Powers Estate; and (3) if In re Powers Estate is
  overruled, whether a violation of MRPC 1.8(c) should bear on the validity of the gift
  provided to the testator’s lawyer under the testamentary instrument; and if so, how?

         The Attorney Grievance Commission, the Probate Section and the Elder Law and
  Disability Rights Section of the State Bar of Michigan are invited to file briefs amicus
                                                                                                               2

curiae. In addition, the State Bar of Michigan, or an appropriate committee of the State
Bar authorized in accordance with the State Bar’s bylaws, is invited to file a brief amicus
curiae. Other persons or groups interested in the determination of the issues presented in
this case may move the Court for permission to file briefs amicus curiae.

       WILDER, J., did not participate because he was on the Court of Appeals panel.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 7, 2017
       t0705
                                                                             Clerk